Case 7:10-cv-01136-NSR Document 223-1 Filed 04/28/21 Page 1of5
From: \G7SeRaarensaE
To: joev63542@aol.com,
Subject: Disclaimer on LinkedIn
Date: Mon, Mar 15, 2021 9:17 pm
Attachments: Jeff Salt _ LinkedIn.pdf (621K)

 

Joe,

Attached is a screen shot of my LinkedIn page that shows the disclaimer statement. I don't know how to

eliminate the messenger box from the screen shot, or get the entire message shrunk down to fit within the text
space, but this provides evidence that I complied.

Thanks,

Jett

EXHIGIT A
seat ankedin Case 7:10-cv-01136-NSR Document 382: Pidediaereyindie lial 28 2 OPPS ?mseControiName-repl..

>

m3 e as =

Home My Network Jabs

owner GED
\ More... |
Owner, Cosmic Aeroplane % /

 

Messaging Gow A

| of 4 3/15/2021, 7:10 PM
Jeff Salt | LinkedIn

2 of 4

fH 3

Jeff Salt

Owner, Cosmic Aeroplane

Jeff Salt

Owner, Cosmic Aeroplane
Salt Lake City, Utah, United States -

Show recruiters you‘re open to work — you x
control who sees this.
Get started

Profile Strength: Beginner

Which industry do you work in?

22 connections -

Sieeiite \ Add profile section + ) \ More...

Case 7:10-cv-01136-NSR Document 232: "ifetedia ay intiellpsalg es Zep 2msgControIName=repl...

¢
& aS =
Home My Network Jabs

f ~
Ne A

Cosmic Aeroplane

Contact info
‘,

Z

Share that you're hiring and attract qualified
candidates.
Get started

Over 300,000 people search by industry on Linkedin every week

€ Previous Next >

About

Pursuant to the order of the United State District Court, S.D.N.Y., the SPIRIT OF UTAH WILDERNESS, INC., d/b/a Gl
SALT LAKEKEEPER, and or GREAT SALT LAKE WATER KEEPERS, along with its officers, includina Jeffrev Salt, have n
right to use any of the trademarks of the Waterkeeper Alliance, inc

Great Salt Lakekeeper and have had no connection of any kind wit

Messaging BZiewewe A

3/15/2021, 7:10 PM
MyChart - Messaging

1 of I

Case 7:10-cv-01136-NSR Document 223-1 Filed 04/28/2tps://Pagherned. Bah.edu/mychart/Messagin

Name: Jeffrey Salt | DOB: SQNIR®| MRN: @gggamime | PCP: Jgarine N Rolls; PALG,
Messaging

University of Utah Health
04/20/2021 02:20 PM

COVID-19 Vaccine - Pfizer appointment openings available

April 20, 2021

Dear Jeffrey:

You are eligible to receive a COVID-19 Vaccine at University of UtahHealth.
Please use this link to schedule your COVID-19 Vaccine through MyChart.

To learn more about COVID-19 vaccines, click here. If you have questions or
need assistance scheduling, please call 801-587-0712.

If you have already scheduled an appointment, please disregard.
Sincerely,

University of Utah Health

Sree at ata halal Ol ah SE a aR RR TSENG

Oldest message loaded from 7/27/2020

MyChart® licensed from Epic Systems Corporation © 1999 - 2020

EXHIGiT &

4/28/2021, 7:46 AM
MYEIE- MESSEBIE C60 7:10-cVv-01136-NSR Document 223! PReU baPLEp DE upg gps eing/Review2emid-Mav.

Name: Jeffrey Salt | DOB: 7GMIGBS |.VRN: GEIB | PCP: qe RSER yam
/ * Mm

Messaging

MyChart
04/27/2021 08:11 AM

Get Ready for Your Upcoming Appointment

You have an appointment coming Up on §/04/21 at 11:30 AM with Trauma & Emergency
Surgery.

To make the best use of your time during the appointment, your provider would like you to
provide some information ahead of time.

Please go to the appointment details page to update your information and complete your Pre-Visit
Checklist.

Hor Actuate ain nace mn AARNE OME

Oldest message loaded from 7/27/2020

MyChart® licensed from Epic Systems Corporation © 1999 - 2020

1 of 1 4/28/2021, 7:42 AM
